Name: Commission Regulation (EEC) No 921/91 of 12 April 1991 on the opening of a sale by periodic invitation to tender for rape seed held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: trade policy;  plant product;  Europe
 Date Published: nan

 No L 92/24 Official Journal of the European Communities 13. 4. 91 COMMISSION REGULATION (EEC) No 921/91 of 12 April 1991 on the opening of a sale by -periodic invitation to tender for rape seed held by the Spanish intervention agency than those which may apply in Spain in the 1991 /92 marketing year taking account of the Commission's proposals for the fixing of prices for 1991 /92 ; whereas in order to avoid the risk that rape seed sold from interven ­ tion reaps subsidies other than those applicable for Spanish rape seed during the 1990/91 marketing year, measures should be taken to ensure that the seeds sold can only benefit from the appropriate aids ; whereas compliance with that aim should be guaranteed by the lodging of a security ; Whereas the circumstances of this sale require a shortening of the period fixed in Article 10 ( 1 ) of Commission Regulation (EEC) No 2681 /83 Q, as last amended by Regulation (EEC) No 3603/90 (8) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 26 (3) thereof, Having regard to Commission Regulation (EEC) No 3418/82 of 20 December 1982 on the procedure for sale of oilseeds held by the intervention agencies (3), as last amended by Regulation (EEC) No 676/89 (4), and in parti ­ cular Article 4 thereof, Whereas Article 2 of Council Regulation No 724/67/EEC of 17 October 1967 laying down conditions for interven ­ tion in respect of oilseeds during the last two months of the marketing year and principles for the disposal of seeds bought in by intervention agencies (% as last amended by Regulation (EEC) No 2203/90 (6), provides that oilseeds held by intervention agencies are to be sold by invitation to tender ; Whereas, in the present situation of the market, a periodic invitation to tender should be issued for the sale of 1 3 948 tonnes of rape seed held by the Spanish intervention agency ; whereas, in view of the risk of a deterioration in the quality of a lot of the seed harvested in 1988 as a result of lengthy storage, the terms should be made more flexible ; whereas to that end provision should be made notwithstanding Regulation (EEC) No 3418/82 for a reduction in the minimum selling price which, while preventing disturbance of the market, is such as to facili ­ tate the disposal of such stocks ; Whereas subsidies applying for Spain during the 1990/91 marketing year are much lower than those applicable in other Member States as a result of the application of the maximum guaranteed quantity system provided for in Article 96 of the Act of Accession of Spain and Portugal , leading to a significant reduction in the level of aid applied in Spain by application of Article 27a (3) of Regu ­ lation No 136/66/EEC ; whereas subsidies applying for Spain during the 1990/91 marketing year are much lower Article 1 1 . The Spanish intervention agency shall issue a peri ­ odic invitation to tender under the conditions laid down in Regulation (EEC) No 3418/82 for the sale of 13 948 tonnes of rape seed which it holds. 2. By way of derogation from Article 8 ( 1 ) of Regula ­ tion (EEC) No 3418/82 the minimum price to be met for lot No 13/01 /88 shall be the buying-in price referred to in that paragraph, minus 20 % . Article 2 1 . The rape seed removed from intervention shall be identified by 28 June 1991 . Notwithstanding Article 10 ( 1 ) of Regulation (EEC) No 2681 /83 the seed identified shall be processed by 31 August 1991 at the latest. 2. Each successful tenderer must lodge a security of ECU 21 per 100 kg before taking over the rape seed from intervention . The security shall be provided in one of the forms laid down in Article 8 of Commission Regulation (EEC) No 2220/85 (9) and it shall be constituted with the Spanish intervention agency.(') OJ No 172, 30 . 9 . 1966, p. 3025/66 . 0 OJ No L 353, 17. 12. 1990, p. 23 . (J) OJ No L 360, 21 . 12. 1982, p. 19 . ( «) OJ No L 73 , 17. 3 . 1989, p. 17. Is) OJ No 252, 19 . 10 . 1967, p. 10 . h OJ No L 201 , 31 . 7. 1990, p. 5. 0 OJ No L 266, 28 . 9 . 1983, p. 1 . (8) OJ No L 350, 14 . 12. 1990, p. 57 . (') OJ No L 205, 3 . 8 . 1985, p. 5. 13 . 4. 91 Official Journal of the European Communities No L 92/25 2. The closing date for the submission of tenders for the last partial invitation to tender shall expire on 6 May 1991 . 3 . The notice of invitation to tender to be published by the intervention agency shall indicate the places of storage. 4. Tenders must be lodged with the intervention agency at the following address : 3 . The security shall be released when proof is provided to the Spanish intervention agency that the rape seed in question has been identified by 28 June 1991 and that the subsidy applied has been that applicable for Spanish rape seed on the date of its identification . This proof must be provided by 30 September 1991 . 4. The security shall be forfeit if the proof referred to in paragraph 3 has not been delivered by 30 September 1991 . In such cases the provisions of Title V of Regula ­ tion (EEC) No 2220/85 shall apply. Article 3 1 . The closing date for the submission of tenders for the first partial invitation to tender shall expire on 22 April 1991 . SENPA, Beneficiencia, 8 , 28004 E-Madrid ; tel . 347 65 00, telex : 23427 SENPA E, telefax : 521 9832. Article 4 This Regulation shall enter into force on the day of its publication in the Oficial Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission